Exhibit 10.1

AMENDMENT NO. 1
TO
THE MEDICINES COMPANY
2013 STOCK INCENTIVE PLAN


Pursuant to Section 11(d) of The Medicines Company 2013 Stock Incentive Plan
(the “Plan”), the Plan be, and hereby is, amended as set forth below.
1.
Section 4(a)(1) of the Plan is hereby deleted in its entirety and replaced with
the following:



“(1)    Authorized Number of Shares.    Subject to adjustment under Section 9,
Awards may be made under the Plan for up to such number of shares of common
stock, $0.01 par value per share, of the Company (the “Common Stock”) (up to
15,542,134 shares) as is equal to the sum of (x) 5,500,000, (y) the remaining
number of shares of Common Stock available for issuance under the Company's
Amended and Restated 2004 Stock Incentive Plan (the "2004 Plan") as of the
Effective Date (as defined in Section 11 (c)) and (z) the number of shares of
Common Stock subject to awards granted under the 2004 Plan which awards expire,
terminate or are otherwise surrendered, canceled, forfeited or repurchased by
the Company at their original issue price pursuant to a contractual repurchase
right (subject, in the case of Incentive Stock Options (as defined in Section
5(b)) to any limitations under the Code). Any or all of which Awards may be in
the form of Incentive Stock Options (as defined in Section 5(b)). Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.”
2.
Section 4(a)(2) of the Plan is hereby deleted in its entirety and replaced with
the following:



“(2)    Fungible Share Pool.    Subject to adjustment under Section 9, any Award
that is not a Full-Value Award shall be counted against the share limits
specified in Section 4(a)(1) as one share for each share of Common Stock subject
to such Award and any Award that is a Full-Value Award shall be counted against
the share limits specified in Sections 4(a)(1) as 1.98 shares for each one share
of Common Stock subject to such Full-Value Award. “Full-Value Award” means any
Restricted Stock Award or Other Stock-Based Award with a per share price or per
unit purchase price lower than 100% of Fair Market Value (as defined below) on
the date of grant. To the extent a share that was subject to an Award that
counted as one share is returned to the Plan pursuant to Section 4(a)(3), each
applicable share reserve will be credited with one share. To the extent that a
share that was subject to an Award that counts as 1.98 shares is returned to the
Plan pursuant to Section 4(a)(3), each applicable share reserve will be credited
with 1.98 shares.”
3.
Except as set forth above, all other terms and provisions of the Plan shall
remain in full force and effect.



Adopted by the Board of Directors on March 28, 2014 and The Medicines Company's
shareholders on May 30, 2014.




